Citation Nr: 1037317	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-03 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus, lumbar spine, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to service connection for cervical disc disease, 
to include as secondary to service-connected herniated nucleus 
pulposus, lumbar spine.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
August 1969 to December 1969, and again in the New York National 
Guard from March 24, 1970 to March 30, 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and April 2005 rating decisions of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). The May 2004 decision denied an increased 
rating for herniated nucleus pulposus, lumbar spine and the 
April 2005 rating decision, denied service connection for 
cervical disc disease.  

The Veteran testified at a Travel Board hearing before the 
Undersigned in July 2008.  A transcript of that hearing is of 
record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that his service-connected herniated nucleus 
pulposus, lumbar spine, is more severe than currently evaluated.  
He also maintains that he has cervical disc disease which is part 
and parcel of his lumbar disc disease.  He also maintains that 
this condition was caused by his lumbar disc disability and 
therefore, should be service-connected.  

A review of the Veteran's claims folder shows that in April 2008, 
he submitted progress notes indicating that his lumbar spine 
condition was getting worse.  In
May 2008, he underwent a laminectomy and right-sided 
microdiscectomy.  Thereafter, he testified at a Travel Board 
hearing in July 2008.  He testified at the hearing that he had 
chronic constipation, erectile dysfunction, and right foot drop 
as a result of his herniated nucleus pulposus.  His last VA 
examination, which was in 2005, failed to evaluate/consider any 
associated objective neurologic abnormalities, including, but not 
limited to bowel and bladder impairment.  He also did not make 
any findings as to whether the Veteran experiences incapacitating 
episodes due to his low back disability.  He is therefore 
entitled to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Since the Veteran claims worsening of his condition, the 
VA's duty to assist requires a "thorough and contemporaneous" 
medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

Further, the Veteran asserts that his cervical disc disease is 
part and parcel of his herniated nucleus pulposus, lumbar spine.  

VA outpatient treatment records of August 2004 discussed the 
status of the Veteran's low back and neck.  It indicated, in 
pertinent part, that the Veteran continued to have significant 
pain, especially in his lower extremities, consistent with 
radiculopathy, as well as in his upper extremities.  The Veteran 
reported an episode several weeks prior to the report that he 
bent over to pick up a towel and had significant increase in 
pain.  He was ambulating with a cane due to weakness and spasms 
in the lower extremities.  The diagnostic impression was 
herniated disc disease of the cervical and lumbar spine.  The 
examiner opined that she felt that the Veteran's ongoing problem 
with his back and neck were likely at least "somewhat related" 
to his service connected condition and that this was a definite 
worsening/progression of the problem.  Given the ambiguous nature 
of the opinion, coupled with the lack of any rationale, the Board 
ascribes limited probative value to the opinion.

A negative January 2005 VA examination report also has limited 
probative value.  In that report, the examiner found the 
Veteran's cervical spine disorder to be more likely than not 
unrelated to a lumbar herniated disc from 1972.  The examiner 
stated that herniated disc of the cervical spine at C5-6 were 
very common as this was a motion segment with slightly increased 
rang e of motion over the other elements of the subaxial cervical 
spine.  This cervical spine disorder was more likely than not 
unrelated to a lumbar herniated disc from 1972, according to the 
examiner.  This opinion did not address, however, why this 
cervical disc disorder was not related to the Veteran's lumbar 
disc disorder, and additionally, did not address the issue of 
whether the cervical spine disc disorder was aggravated by the 
service-connected lumbar spine disc disability.  The opinion is 
therefore deemed inadequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  A new examination is 
therefore in order. 

Finally, the claims file reflects that the Veteran has received 
medical treatment for his service-connected low back disability 
from the VA Medical Center (VAMC) in Tampa.  However, as the 
claims file only includes records from that facility dated up to 
November 2008, any additional records from that facility should 
be obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all inpatient and outpatient VA 
treatment records since November 2008.  Any 
negative development should be included in 
the claims file.

2.  The Veteran should undergo VA orthopedic 
and neurological examinations to determine 
the current severity of the Veteran's 
service-connected herniated nucleus pulposus, 
lumbar spine and whether he has any 
neurologic impairment associated with his 
service-connected herniated nucleus pulposus, 
lumbar spine,  The claims file must be made 
available for review prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The orthopedic examiner should indicate 
whether there is ankylosis of the lumbar 
spine and whether there are incapacitating 
episodes of at least 6 weeks within the past 
12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.  

The neurologic examiner is requested to 
review all pertinent records associated with 
the claims file and offer comments and an 
opinion as to whether the Veteran has any 
neurologic impairment, and if so, whether it 
is causally or etiologically related to the 
service-connected herniated nucleus pulposus, 
lumbar spine.  

A clear rationale for all opinions rendered 
must be made.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.  

3.  During the Veteran's VA orthopedic 
examination, the examiner should also 
evaluate the Veteran's cervical disc disease 
and provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
probability) that any current disability of 
the cervical spine had its onset during 
service, related to an inservice injury, or 
whether it was caused or aggravated by his 
service-connected lumbar spine disability.  

If it is determined that aggravation exists, 
the examiner should be asked to identify the 
baseline level of severity of the symptoms 
prior to aggravation and the level of 
severity of symptoms due to service connected 
aggravation.  

A clear rationale for the opinion rendered 
must be made.  The examiner should address 
the findings made in the August 2004 
outpatient treatment note and January 2005 VA 
examination.  If the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain why 
an opinion cannot be provided without resort 
to speculation.  
 
4.  Thereafter, the RO/AMC will readjudicate 
the issues on appeal.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, to include the laws 
and regulations on secondary service 
connection since October 2006.  They should 
be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

